Citation Nr: 1025009	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-33 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from April 1967 to November 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is not shown to 
be related to his active duty service.

2.  The Veteran's tinnitus began many years after service and is 
not shown to be related to his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2009).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id. at 486.  

Prior to the final adjudication of the instant case, the RO's 
letters, dated in June 2005 and August 2006, advised the Veteran 
of the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant notification 
followed by a re-adjudication of the claim); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The Veteran's claim was 
readjudicated in the July 2007 Statement of the Case.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, including 
the opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's service 
treatment records and his private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Veteran was provided a VA 
examination to ascertain the presence of bilateral hearing loss 
and tinnitus and, if either present, the etiology or severity 
thereof.  The October 2005 VA examination took into account the 
Veteran's prior treatment and fully described his hearing loss 
and tinnitus, which allowed for a fully-informed evaluation of 
the claimed disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board also considered the holding in Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007), which requires VA 
audiologists to describe the functional effects of a hearing loss 
disability in the examination report.  Though the October 2005 
examination report did not include such discussion, the Veteran 
must demonstrate prejudice due to any examination deficiency.  
Id.  To date, the Veteran has neither advanced an argument that 
the October 2005 audiological examination was deficient in any 
respect, nor that he was prejudiced thereby.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from April 1967 
to November 1970.  In May 2005, the Veteran submitted claims of 
entitlement to service connection for bilateral hearing loss and 
tinnitus.  In August 2007, after these claims were denied, the 
Veteran perfected an appeal.  These issues have been certified to 
the Board for appellate review.

Service connection may be granted for disability due to a disease 
or injury which was incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Moreover, service connection for certain chronic 
diseases, including sensorineural hearing loss, will be 
rebuttably presumed if they are manifest to a compensable degree 
within the year following active service.  38 U.S.C.A. §§ 1110, 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
the following must be shown: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

According to his service personnel records, the Veteran's 
military occupation was Engine Mechanic.  Included as part of his 
active duty service, the Veteran asserted that he was exposed to 
loud noises, including those from engines, air tools, and 
firearms.  The Veteran further alleged that he was exposed to 
this inservice noise without the benefit of hearing protection.  
The Veteran alleged that his hearing acuity started deteriorating 
upon his active service discharge, and further stated that he was 
unable to mark a specific date of onset for his tinnitus, but 
that he first noticed "ringing" in his ears sometime around 
1995.

Upon entering active duty service in September 1966, an 
audiological examination demonstrated puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
0 (10)
-5 (5)
-
5 (10)
LEFT
10 (25)
-5 (5)
-5 (5)
-
-5 (0)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute (ANSI).  
In order to facilitate data comparison, the ASA standards have 
been converted to ISO-ANSI standards and are represented by the 
figures in parentheses.).  No diagnosis of bilateral hearing loss 
or tinnitus was rendered.

A review of the Veteran's service treatment records dated after 
September 1966 did not demonstrate complaints of or treatment for 
either bilateral hearing loss or tinnitus.  Significantly, in 
June 1970, the Veteran reported that he did not then experience 
nor had he ever experienced "ear trouble" or hearing loss.  
Further, pursuant to the Veteran's active duty discharge in 
November 1970, a clinical evaluation resulted in no abnormal 
findings.  Although no audiological testing was administered 
wherein puretone thresholds were evaluated, a whispered voice 
test resulted in a score of 15 on a 15-point scale, bilaterally.  
No diagnosis of bilateral hearing loss or tinnitus was rendered.

During the pendency of this appeal, the Veteran reported that a 
1981 audiological examination resulted in a diagnosis of 
bilateral hearing loss.  The Veteran neither submitted nor 
directed VA to obtain evidence associated with the 1981 
audiological examination.  The duty to assist is not a one-way 
street.  If a veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

In November 2003, the Veteran underwent an audiological 
examination, which included an evaluation of his puretone 
thresholds.  The results of which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
35
LEFT
20
20
5
30
60

Based on these results, the diagnosis was "[e]ssentially normal 
hearing through 2000 Hertz, sloping to severe sensorineural 
hearing loss in the high frequencies."  An etiological opinion 
was not provided.

In October 2005, the Veteran underwent a VA audiological 
examination to determine the presence of bilateral hearing loss 
and tinnitus and, if either present, the etiology and severity 
thereof.  The Veteran reported that his current hearing loss 
"started upon discharge and has gradual[ly] worsened since 
then."  The Veteran further reported that he was unsure of the 
date or circumstances of the onset of his current tinnitus, but 
that he first noticed "ringing" approximately 10 years before 
this examination.  The Veteran also reported that he underwent 
audiological examinations in 1981 and 2003 and that both 
examinations resulted in a diagnosis of bilateral hearing loss.  
Moreover, the Veteran reported that he was provided hearing 
protection during his post-service occupation.  Audiological 
testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
50
LEFT
15
10
10
30
65

The examiner determined that the Veteran's average right ear 
puretone threshold was 21, and that the Veteran's average left 
ear puretone threshold was 29.  Speech recognition scores were 
obtained using the Maryland CNC word list; the Veteran scored 98 
percent for his right ear and 94 percent for his left ear, which 
were deemed "excellent."  The diagnosis was bilateral normal 
hearing through 3000 Hertz, sloping to moderately-severe 
sensorineural hearing loss.  After reviewing the Veteran's 
service treatment records and the November 2003 audiogram, the 
examiner opined:

It is this writer's opinion that the [V]eteran's 
complaints of hearing loss and tinnitus are less 
likely related to military service.  It is felt 
that these complaints occurred at a time too 
remote from discharge from the military.  
Additionally, he was exposed to occupational 
noise exposure and it is not possible to 
differentiate the effects of military noise 
exposure from occupational noise exposure.

Service treatment records do not demonstrate complaints of or 
treatment for bilateral hearing loss or tinnitus.  Post-service 
records failed to document complaints of, treatment for, or 
diagnoses of bilateral hearing loss or tinnitus for decades after 
the Veteran was discharged from active duty service.  The first 
evidence of record wherein the Veteran received treatment for 
bilateral hearing loss or tinnitus was dated in November 2003.  
Even accepting the Veteran's statement that he was provided with 
a diagnosis of bilateral hearing loss in 1981, this period 
without complaints, treatment, or diagnoses is evidence that 
there has not been a continuity of symptomatology, and it weighs 
heavily against the claims herein.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide evidence 
which demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

During the pendency of this appeal, the Veteran claimed that 
various inservice sources of noise caused his current bilateral 
hearing loss and tinnitus, including engines, air tools, and, 
small arms fire.  Given the Veteran's military occupation, his 
statements are consistent with the objective evidence of record 
and therefore are competent and credible evidence that he was 
exposed to noise during his active service.  Nevertheless, a 
review of the Veteran's service treatment records does not reveal 
complaints, treatment, or findings of bilateral hearing loss or 
tinnitus.  In June 1970, the Veteran specifically denied ever 
having experienced hearing loss.  Moreover, the Veteran's 
November 1970 discharge examination did not document complaints 
of bilateral hearing loss, tinnitus, or symptoms related thereto.  
The first post-service evidence of record wherein the Veteran was 
treated for either bilateral hearing loss or tinnitus was dated 
in November 2003, approximately 33 years after his service 
discharge.  Even accepting the reported 1981 diagnosis, this 
represented an approximately 11-year period after the Veteran's 
service discharge.  Further, in October 2005, a VA examiner 
opined that the Veteran's current bilateral hearing loss and 
tinnitus were not likely related to the asserted inservice noise 
exposure given the lengthy period of time between his service 
discharge and his first treatment, as well as his post service 
occupational noise exposure.  Accordingly, the Board finds that 
the lay statements concerning continuity of symptomatology are 
outweighed by the objective evidence of record, including the 
Veteran's service separation examination and the VA examiner's 
competent etiological opinion.  Thus, service connection is not 
warranted for either bilateral hearing loss or tinnitus.  

To the extent that the Veteran asserts that his current bilateral 
hearing loss and tinnitus are related to his active duty service, 
the evidence of record does not demonstrate that the Veteran 
possesses the ability, knowledge, or experience to provide an 
etiological opinion with regard to his bilateral hearing loss and 
tinnitus.  The only medical opinion of record concerning the 
etiology of the Veteran's current bilateral hearing loss and 
tinnitus is negative to his claims.  The medical examiner based 
his etiological opinion on an examination of the Veteran, the 
medical evidence of record, and the lay statements of the 
Veteran.  Accordingly, the Board finds the medical examiner's 
more probative than the Veteran's statements.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Thus, as these disorders are not shown to be related to the 
Veteran's active duty service or that bilateral hearing loss 
manifested to a compensable degree within 1 year of service 
discharge, the preponderance of the evidence is against the 
claims of entitlement to service connection for bilateral hearing 
loss and tinnitus.  As such, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


